Citation Nr: 1450974	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  08-27 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for major depressive disorder.

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from February 2004 to November 2006; she also served in the reserves with periods of active duty for training.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from rating decisions dated in November 2007 and July 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

After the last Supplemental Statement of the Case was issued in April 2014, the Board received additional evidence from the Social Security Administration (SSA).  In November 2014, the Board obtained a signed written waiver of the AOJ's initial consideration of this additional evidence.  

The issue of what entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

During the entire appeal period, the Veteran's recurrent major depressive disorder has been mostly productive of occupational and social impairment with deficiencies in most areas but not total occupational and social impairment.


CONCLUSION OF LAW

During the entire appeal period, the criteria for a 70 percent evaluation for recurrent major depressive disorder have been approximated.  38 U.S.C.A. § 1155 (2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9434 (2014).
REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claims, and as warranted by law, affording VA examinations.  She was provided the opportunity to present pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting her that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran is appealing the original assignment of a 30-percent disability evaluation following an award of service connection for recurrent major depressive disorder.  As such, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

Under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Codes 9411-9440, which became effective on November 7, 1996, a mental condition that has been formally diagnosed, but the symptoms of which are not severe enough either to interfere with occupational and social function or to require continuous medication warrants a 0 percent evaluation.  

A 10 percent rating requires occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  

A 30 percent rating requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational task (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  

The next higher rating of 50 percent also requires occupational and social impairment, but with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete task); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted for even greater occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as:  suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

The maximum rating of 100 percent requires total occupational and social impairment due to such symptoms as:  grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

The specified factors for each incremental psychiatric rating are not requirements for a particular rating but are examples providing guidance as to the type and degree of severity, or their effects on social and work situations.  Thus, any analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

Private medical records indicate that the Veteran was seen from November 2006 to April 2008 with symptoms of irritability, anger, anxiety, and feeling of being easily overwhelmed.  In November 2006, the provider noted the mental status examination was returning to baseline.  In December 2006, the provider noted that the Veteran was striving to be a good mother but recognized that she was short-tempered and impatient.  In January 2007, the provider noted marital discourse and the fact that the Veteran and her husband were attending couples counseling.  In March 2007, the Veteran was noted to be very impatient with her daughter, but in April 2007, the provider noted that the Veteran seemed more integrated and comfortable in her role as a mother.  In May 2007, the Veteran reported that she was performing well her duties as a mother and that she enjoyed the family life of living next door to her husband's parents and grandparents.  In August 2007, the Veteran's husband came to the session to complain about the Veteran's aggressiveness and reactivity.  The provider noted that a few days prior while being evaluated for costochondritis, the physician found her so distraught and upset that he referred her to the psychiatric intensive care unit at the VA Medical Center (VAMC) where she was evaluated and referred to Day Hospital.  The provider sent the Veteran for admittance to the VAMC as she was not responding to outpatient therapy and she was noted to be over reactive and irritable and her mood was noted to be unstable.  At the September 2007 session, the Veteran's husband requested that she stop screaming at him.  In April 2008, the Veteran stated that she had a "crisis" two weeks prior where she felt overwhelmed with the relative mess in her home and the paint peeling off the ceiling in the master bedroom and living room.    

VA treatment records dated between August 2007 and October 2007 show Global Assessment of Functioning (GAF) scores of 45, 50, 55, 55, 60, 65, 65, and 65.  The GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  See the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV); see also Carpenter v. Brown, 8 Vet. App. 240 (1995).  According to DSM-IV, a GAF score of 41 to 50 indicates the examinee has serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or a serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates the examinee has moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers or coworkers).  A GAF score of 61 to 70 indicates the examinee has some mild symptoms (depressed mood and mild insomnia) or some difficulty in social or occupational functioning, but generally functions pretty well with some meaningful interpersonal relationships.  

VA treatment record in November 2007 indicates symptoms of severe anxiety, anhedonia, irritability, sadness, being afraid of losing control, lack of concentration, and being obsessed with cleanliness at home.  Mental status examination was within normal limits except for the Veteran having obsessions.  The Veteran was admitted with severe major depressive disorder and a GAF score of 50.  On discharge, the Veteran was diagnosed as having severe major depressive disorder and a GAF score of 60.

The Veteran underwent VA examination in October 2007 at which time she reported severe depression, tearfulness, feelings of helplessness and hopelessness, marked guilt over her behavior and the way it had affected her husband and daughter, instances of aggressiveness and suicidal gestures in the past with episodes of severe anxiety and panic-like symptoms over minimal details.  The examiner noted that the Veteran was obsessive about the order of things at home and was unable to tolerate having things changed.  The examiner noted that the Veteran was likewise obsessive about scheduling and developed severe anxiety over last minute changes, arriving late especially to appointments or any kind of planned activity, and was intolerant to changes in her programming as well as household activities.  The examiner noted that she had become aware of her behavior with the help of her husband and her psychiatrist but was still unable to establish control of her anger which increased her frustration and feeling of worthlessness.  Psychiatric examination was within normal limits except that her mood was depressed, she was preoccupied with one or two topics and had ideas of reference, she had sleep impairment, suicidal thoughts in the past, and fair impulse control with episodes of violence in the past.  The Veteran was diagnosed as having recurrent major depressive disorder; and a global assessment of functioning score of 55 was assigned.  The examiner noted that the Veteran's mental disorder's signs and symptoms resulted in deficiencies in family relations, work, school, and mood.  

In February 2009, the Veteran was experiencing symptoms of abnormal sleep pattern, withdrawal/isolation, recent suicidal ideation or attempt, depressed mood, feelings of worthlessness, feelings of hopelessness, poor concentration, poor attention span, low self-esteem, and melancholia.  The Veteran was diagnosed as having major depressive disorder and panic disorder without agoraphobia; and a GAF of 55-60 was assigned.  Later that month, a GAF of 65 was assigned, and it was noted that the Veteran seemed to be functioning better since the last change in psychotropic medications.  In March 2009, mental status examination demonstrated that the Veteran was restless, had hyperverbal and pressured speech, was easily startled, severely depressed and anxious, had feelings of guilt, and judgment and insight were limited.  A GAF of 55 was assigned.  A GAF score of 60 was assigned in May, July, and August 2009. 
 
The Veteran underwent VA examination in May 2010 at which time she reported lack of motivation, depressed mood with crying bouts, lack of appetite with weight loss, being socially withdrawn, irritability, and low tolerance.  Psychiatric examination demonstrated disheveled clothes, psychomotor retardation, impoverished speech, apathetic attitude toward examiner, constricted affect, "desperate" mood, paucity of ideas, poverty of thought, and severely impaired memory.  The Veteran was diagnosed as having major depressive disorder, and a GAF of 60 was assigned.  The examiner opined that based on the review of the medical records and after taking a psychiatric history and performing a mental status exam plus taking into consideration the Social & Industrial Field survey it was determined that the Veteran's service-connected neuropsychiatric condition was not severe enough to render her unemployable.  

During the Social and Industrial Survey conducted in May 2010, the Veteran reported a good relationship with her family with past marital problems and conflicts with family members.  The veteran reported that she had no friends and did not socialize with neighbors.  The Veteran reported a history of two suicide attempts, once with a knife and once with an overdose of pills.  The Veteran reported symptoms of irritability, anxiety, poor control of impulses, poor tolerance towards people, insomnia, sadness, lack of motivation, mood swings, and high sensitivity to comments.  The Veteran reported constant flashbacks and nightmares as well as difficulty maintaining appropriate interpersonal relationships with neighbors, friends, and family.  Summary ratings included severe industrial and social impairment.     

VA treatment records dated between April 2012 and April 2014 show GAF scores ranging from 51 to 60, with most scores in the 50's.  In April 2012, the Veteran reported that she had recently moved to Orlando from Puerto Rico and that she had not taken her medication for three weeks, and the felt more depressed and was not sleeping well.  The Veteran's depression screening suggested severe depression with reports of little interest or pleasure in doing things nearly every day; feeling down, depressed, or hopeless more than half the days; trouble falling or staying asleep or sleeping too much nearly every day; feeling tired or having little energy more than half the days; poor appetite or overeating several days; feeling badly about herself or feeling that she is a failure or letting herself or her family down nearly every day; having trouble concentrating more than half the days; moving or speaking so slowly that other people could have noticed or being so fidgety or restless that she was moving around a lot more than usual several days; and thinking that she would be better off dead or thinking of hurting herself in some way nearly every day.

Mental status examinations between April 2012 and April 2014 were essentially normal except for anxious and sad mood in May 2014; depressed, anxious, and sad mood, blunted affect, and impaired recent memory (forgetful at times) in June 2013; depressed and anxious mood in August and September 2013; depressed but stable mood and mildly constricted affect in October 2013; tense motor activity and anxious and depressed mood in December 2012; mood less depressed and anxious in January 2013; mood intermittently anxious in February 2013; anxious and depressed mood in May 2013; depressed and sad mood and flat affect in September 2013; slowed psychomotor and sad, angry, anxious, dysphoric mood, and restricted affect in October 2013; dysphoric mood in October 2013; sad, irritable, angry, and dysphoric mood and reported mood congruent psychotic features characterized by hearing a voice talking to her occasionally telling her not to go to therapy and to hit her husband when angry in March 2014.     

The Veteran underwent VA examination in March 2014 at which time she reported that she spent her days at home with her daughters and her husband, that she spent an average of one hour each day watching television, that she had friends with whom she exchanged visits on a regular basis, and that once in a while, she visited her husband's family members living in the area.  The Veteran reported that she enjoyed activities such as drawing and painting but that she often became so engrossed in this activity, that she spent the entire day doing her art work and that her intense involvement with her art work was often a source of conflict with her husband, but she found that it distracted her mind.  The Veteran denied being involved in social groups but indicated that she attended church on a weekly basis.

The Veteran reported sleeping an average of two to three hours each night before waking up to check the house; walking around the house checking the doors, windows, and her children's room; having nightmares twice a week; avoiding crowds; hiding in her closet during thunderstorms; and experiencing intrusive memories of her time in Iraq.  The Veteran reported having bouts of excessive energy, mood swings from being calm to angry very quickly, and being easily startled.  She also noted that she was always scanning the environment to assess an escape route should the need arise, that she had a sense that her life would be shortened, and that she felt guilty.  The Veteran stated that she could not retain information well, and that she was easily overwhelmed when pressured.  She reported periods of depression; needing to stay in bed; crying; having the desire to disappear; feeling hopeless, helpless, useless, and worthless; and having poor energy, poor concentration; and lacking motivation, interest, drive, and desire.  The Veteran reported that she tried to kill herself twice.

Mental status examination was essentially within normal limits except that her mood was dysphoric with bouts of tearfulness.  Psychiatric testing suggested endorsement of a high frequency of symptoms that were highly atypical in patients with genuine psychiatric or cognitive disorders.  The examiner noted that it was impossible to determine what symptoms a person was truly experiencing and what symptoms they were feigning or exaggerating without mere speculation and noted that he was unable to provide an accurate decision without the use of speculation.  

The examiner noted symptoms of depressed mood, anxiety, and chronic sleep impairment.  The examiner noted that the frequency, severity, and intensity of the Veteran's symptoms had fluctuated with the use of medication and other modalities of treatment but that the severity of her symptoms was usually dependent on the level of stress in her life and that it appeared that the severity of her condition remained essentially the same as the last evaluation.

It appears that the VA examiners have considered all of the Veteran's psychiatric symptoms as part and parcel of her service-connected major depressive disorder.  See Mittleider v. West, 11 Vet. App. 181 (1998) (regulations require that when examiners are not able to distinguish the symptoms and/or degree of impairment due to a service-connected versus a non service-connected disorder, VA must consider all of the symptoms in the adjudication of the claim). 

Therefore, the findings of record indicate that during the appeal period, the Veteran's major depressive disorder symptoms match most of the rating criteria for a 30 percent rating (depressed mood, anxiety, panic attacks, chronic sleep impairment, and mild memory loss), some of the criteria for a 50 percent rating (disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships), and some of the criteria for a 70 percent rating (suicidal ideation, obsessional rituals which interfere with routine activities, impaired impulse control, and difficulty in adapting to stressful circumstances).  In addition, GAF scores assigned during the entire appeal period ranged from 45 to 65.  

Although there have been fluctuations in the Veteran's major depressive disorder symptoms, the totality of the evidence indicates that at its worst, the Veteran's service-connected psychiatric disability has been productive of occupational and social impairment with deficiencies in most areas.  The Board acknowledges that throughout the appeal period, GAF scores indicative of mild to moderate symptoms have been assigned, and mental status examinations were essentially within normal limits.  However, GAF scores indicative of serious symptoms or impairment were also assigned.  In addition, the Board notes that the Veteran has been prescribed anti-psychotic, anti-anxiety, and anti-depressant medication.  VA examination report in May 2010 noted risperidone 3 mg at bedtime, sertraline 225 mg every day, clonazepam 0.5 mg, and temazepam 30 mg at bedtime.  The Veteran has also been in individual psychotherapy since before her separation from service, and has a history of four psychiatric admissions at VAMCs, the last in January 2009.    

Despite a GAF score of 60 assigned by the May 2010 VA examiner, the Social and Industrial Survey conducted in May 2010 noted severe industrial and social impairment in the summary ratings (specific effect of disabilities and the impact on employment).  The record indicates that the Veteran has definite problems with anxiety and inflexibility.  Examiners have noted severe anxiety, severe depression, and severely impaired memory.  The Veteran's depression and anxiety have been consistently present during examinations and appear to affect her ability to function independently, appropriately and effectively.  Obsessions have been noted and appear to interfere with routine activities at times.  The Veteran also appears to have significant problems with impaired impulse control which has caused problems within her marriage and with close family members.  Her husband has complained about her aggressiveness and her screaming at him, and past violence was noted at the October 2007 examination.  In addition, the record indicates that the Veteran has difficulty in adapting to stressful circumstances, especially due to her inflexibility.  Finally, the Veteran has reported suicidal thoughts and gestures.
    
Thus, resolving reasonable doubt in the Veteran's favor, the Board finds that a 70 percent evaluation is warranted during the entire appeal period.  

The Veteran's major depressive disorder symptoms, however, do not approach the severity contemplated for the 100 percent rating.  As set forth above, the criteria for a 100 percent rating are met when the Veteran experiences total occupational and social impairment, which is clearly not demonstrated in this case.  In fact, in May 2010 the Veteran reported a good relationship with her family, and in March 2014 she noted that she visited with friends on a regular basis.  The Veteran is married and involved with her family.  

During the May 2010 examination, paucity of ideas was noted regarding the Veteran's thought process.  However, during the Social and Industrial Survey later that month it was noted that the Veteran was logical and coherent.  During the October 2007 examination thought process was unremarkable; during the March 2014 examination thought process was normal, coherent, and goal directed.  While speech was impoverished during the May 2010 examination, speech was appropriate during the Social and Industrial Survey; speech was unremarkable during the October 2007 examination; and the Veteran communicated with good eye contact and normal speech during the March 2014 examination.  The evidence weighs against a finding of gross impairment in thought processes or communication.  

Delusions and hallucinations were not reported at any of the examinations.  Behavior was described as appropriate at all examinations.  The Veteran denied homicidal and suicidal thoughts during examinations and the evidence does not reflect that the Veteran is in persistent danger of hurting herself or others.  Overall, the examination reports show that she is independent with her activities of daily living and oriented to person, place, and time.  Memory was normal during the October 2007 and March 2014 examinations.  While memory was described as "[s]everly [i]mpaired" at the May 2010 examination, a week later, during the Social and Industrial Survey, memory was reportedly good.  Overall, the preponderance of the evidence does not reflect memory loss for names of close relatives, own occupation, or own name.

In October 2007 an examiner opined that the Veteran's major depressive disorder does not result in total occupational and social impairment.  In May 2010 an examiner specifically noted that her neuropsychiatric condition was not severe enough to render her unemployable.  In March 2014, the examiner indicated that the psychiatric disability was productive of impairment that was less than total occupational and social impairment.  The Veteran no doubt has difficulty with work and social relationships but the evidence does not reflect total occupational and social impairment.  Therefore, a 100 percent rating is not warranted at this time.  

The Board is aware that an extraschedular rating is a component of an increased rating claim.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extraschedular rating is warranted include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board finds no evidence that the Veteran's service-connected major depressive disorder presents such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  

The Veteran's symptomatology is fully contemplated by the pertinent diagnostic criteria.  Notably, the General Rating Formula for Mental Disorders considers factors outside of the listed demonstrative symptoms.  See Mauerhan, 16 Vet. App. at 442.  There is nothing in the record to suggest that her disability picture is so exceptional or unusual as to render impractical the application of the regular schedular standards.  Thus, it appears that the schedular criteria adequately compensate for any loss in earning capacity, and referral for extraschedular consideration is not warranted.  Id. 


ORDER

From November 6, 2006, entitlement to an initial evaluation of 70 percent for major depressive disorder is granted subject to the law and regulations governing the payment of monetary benefits.
 

REMAND

Entitlement to a TDIU was denied by VA in a July 2008 rating decision on the basis that the Veteran did not meet the schedular requirements.  

A TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2014).  Marginal employment shall not be considered substantially gainful employment.

Service connection has been established for major depressive disorder (70 percent), right lower extremity shin splint (10 percent), and left lower extremity shin splint (10 percent).  As such, the Veteran now meets the schedular criteria for a TDIU rating.  

Records from the Social Security Administration (SSA) indicate that the Veteran is receiving SSA benefits for affective disorders which began November 8, 2006.  The SSA decision is probative evidence in support of the claim with VA for a TDIU, although not necessarily determinative of this claim.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (indicating the SSA's favorable determination, while probative evidence to be considered in the claim with VA, is not dispositive or altogether binding on VA since the agencies have different disability determination requirements).  

The Board, therefore, finds that the claim for a TDIU is not yet ripe for review and must be remanded for additional development as a medical opinion has not been obtained addressing whether the Veteran is precluded from obtaining or maintaining any gainful employment consistent with her education and occupational experience, by reason of a combination of her service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if she has received any VA or non-VA medical treatment for her major depressive disorder or shin splints that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that she may also submit any evidence or further argument relative to the claim at issue.

2.  The Veteran should be scheduled for a VA examination to determine the effect of her service-connected disabilities on her employability.  The claims file should be made available to the examiner for review in connection with the examination.  All indicated studies should be performed, and all findings reported in detail.  The examiner is requested to provide a detailed explanation of the functional impairment caused by a combination of the Veteran's service-connected disabilities as distinguished from any nonservice-connected disabilities.  The requested opinion must also take into consideration the relevant employment and educational history.
 
3.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


